389 F.2d 1006
UNITED STATES of America ex rel. Adam STAMM, H-1137, Appellant,v.Alfred T. RUNDLE, Supt.
No. 17000.
United States Court of Appeals Third Circuit.
Submitted on Briefs March 4, 1968.Decided March 21, 1968.

Adam Stamm, pro se.
Arthur Ed. Saylor, First Asst. Dist. Atty., County of Berks, Reading, Pa.  (Robert L. VanHoove, Dist. Atty., Reading, Pa., on the brief), for appellee.
Before HASTIE, Chief Judge and SEITZ and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This is an appeal by a state prisoner, serving a life term on a murder conviction, from the denial of his petition for federal habeas corpus.


2
The carefully reasoned opinion of the District Court, entered after an evidentiary hearing on certain controverted issues, considers and properly disposes of each significant contention of the petition.


3
The judgment will be affirmed.